DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 2 and 24 have been amended.
Claims 3, 9 and 18 were cancelled.
Claims 1 and 23 have been canceled via Examiner’s Amendment, below.
Claim 25 has been newly added.
Claims 2, 4-8, 10-17, 19-22 and 24 are pending and rejected.
Claims 2, 4-8, 10-17, 19-22, 24 and 25 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s amendments, filed 10/6/2021, are sufficient in overcoming the previous rejection under 35 USC 112(b).  The rejection under 35 USC 112(b) has been withdrawn.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims
Claims 1 and 23 are cancelled.

Allowable Subject Matter
Claims 2, 4-8, 10-17, 19-22, 24 and 25 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claims 2 and 24:
receiving, by the computer system, a selection of a first virtual makeup product, the first virtual makeup product including a first predefined visual effect and a configuration for the predefined visual effect so as to simulate a first real world makeup product wherein the predefined visual effect includes layered visual filters including at least two of a sharpen filter, a feather filter, a light focus filter, a glitter filter, a color dots filter, or a texture image filter, which are used in a specific combination;

The most germane prior art made of record includes Kim et al. (U.S. Pre-Grant Publication No. 2014/0210814) (“Kim”), He et al. (U.S. Pre-Grant Publication No. 2006/0268101) (“He”) and Rogers et al. (U.S. Patent No. 9449412) (“Rogers”).
While Kim, He and Rogers disclose some of the limitations as claimed in claims 2 and 24, Kim, He and Rogers do not disclose the above noted limitations.
Kim discloses an apparatus and method for virtual makeup including generating a virtual makeup history including pieces of information about a virtual makeup process, generating virtual makeup layers based on a plurality of related pieces of information among the pieces of information stored in the virtual makeup history, and generating a virtual makeup template by merging at least one of the virtual makeup layers.  However, Kim fails to disclose receiving, by the computer system, a selection of a first virtual makeup product, the first virtual makeup product including a first predefined visual effect and a configuration for the predefined visual effect so as to simulate a first real world makeup product wherein 
He discloses a method of digitally adding the appearance of makeup to a videoconferencing participant.  However, He also fails fails to disclose receiving, by the computer system, a selection of a first virtual makeup product, the first virtual makeup product including a first predefined visual effect and a configuration for the predefined visual effect so as to simulate a first real world makeup product wherein the predefined visual effect includes layered visual filters including at least two of a sharpen filter, a feather filter, a light focus filter, a glitter filter, a color dots filter, or a texture image filter, which are used in a specific combination.
Lastly, Rogers discloses methods for real-time simulation of the application of one or more cosmetic products to a portion of the body of a user being imaged in an image-capture environment.  Rogers also fails to disclose receiving, by the computer system, a selection of a first virtual makeup product, the first virtual makeup product including a first predefined visual effect and a configuration for the predefined visual effect so as to simulate a first real world makeup product wherein the predefined visual effect includes layered visual filters including at least two of a sharpen filter, a feather filter, a light focus filter, a glitter filter, a color dots filter, or a texture image filter, which are used in a specific combination.
Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious.

	Additionally, PTO Form 892-U, the news article “ModiFace Launches Next-Generation Virtual Makeover Application for Beauty Brands and Publishers: Features New Photo-realistic Makeup and Skin-care Visualization, Foundation Finder, and Beauty Advisor,” discloses advanced makeup and skin-care visualization, foundation matching, and beauty advisor technology to aid consumers in updating their makeup routines.  Although the article discloses such visualization within an interactive applicatoin, the article fails to disclose simulating a first real world makeup product wherein the predefined visual effect includes layered visual filters including at least two of a sharpen filter, a feather filter, a light focus filter, a 

Lastly, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684